Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 12-14 are pending and examined. Claims 2-11 have been cancelled.
The rejection of claims 2-8 and 10 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter of the invention is withdrawn in light of the cancellation of the claims.
The rejection of claims 1-11 under 35 U.S.C. 112(a), first paragraph, for failing to comply with the scope of enablement requirement is withdrawn in light of the amendments to the claims.
The rejection of claims 3-11 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement is withdrawn as the claims have been cancelled. 
The rejection of claim(s) 1, 3-6 and 10 under 35 U.S.C. 102(a)(2) as being anticipated by Bolduan et al (Patent No. US 10,631,482 B2) is withdrawn because Bolduan et al fail to disclose the particularly claimed nucleotide insertion.
The rejection of claim(s) 1, 3-7 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Widiez et al (EP 3091076 A1) is withdrawn because Widiez et al fail to disclose the particularly claimed nucleotide insertion.

Drawings
The objections to the drawings are withdrawn in light of the amendments thereto. 

Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the disclosure for failing to comply with nucleotide and/or amino acid sequence disclosures is withdrawn in light of the amendments. 

Claim Objections
In claim 12, it is suggested the limitation --plant-- be inserted following all instances of “maize”. It is also suggested the limitation --a-- be inserted prior the second maize recitation in line 1.
In claim 13, it is suggested the limitation --a-- be inserted prior to “maize” in line 1 and the limitation --plant-- be inserted following the limitation “(DH)”, and that the limitation --plant-- be inserted following all other instances of “maize”
Appropriate correction is required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 REMAINS rejected, and claims 12-14 is/are NOW rejected under 35 U.S.C. 103 as being unpatentable over Bolduan et al (Patent No. US 10,631,482 B2) and Widiez et al (EP 3091076 A1) and in view of Yin et al (2014, PLOS ONE, 9:1-6).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Instant claims 1 and 12-14 are drawn to a mutant maize gene having the nucleotide sequence of SEQ ID NO: 1 and a Thymine nucleotide inserted between positions 280 and 281 of SEQ ID NO: 1, a maize plant comprising said mutant gene and a method of producing maize haploid or double haploid (DH) plants by crossing a plant with another plant comprising said mutant gene and wherein said other plant is Zhengdan 958.
Bolduan et al teach nucleic acids that suitable for mediating the property of a haploid inductor or for increasing the induction capability of a haploid inductor (see Abstract). This is of significance because they are needed for the production of hybrid lines (col. 1, ¶ 4). Bolduan et al teach that it is known that induction rates of up to 10% are obtainable (col. 1, ¶ 5).
	Bolduan et al claim a method for the identification of a Z. mays plant which as at least one mutation in an endogenous DNA sequence encoding for a pollen specific PLA having the nucleotide sequence of SEQ ID NO: 8 causing the property of the haploid inductor to be mediated or the capability increased and wherein the mutation alters the et al teach the ZmPLA mutant gene as encompassed by instant claim 1.
	The identification of the plant permits the development of a haploid inducer for a cross with a seed parent of the same species or for removal of pollen from said plant for pollination of another plant (see claims 12-14). Mutagenesis of the gene may be done by inserting or deleting nucleotides or using a chemical substance or the CRISPR/Cas system (col. 14, last ¶; see also col. 15, ¶ 1).
	Bolduan et al teach, in fact, the identification of this PLA gene and that it is known that PLA distinctly influences the pollen tube growth in tobacco leading to an incomplete or incorrect pollination with subsequent chromosome elimination (col. 25, ¶ 1; see also col. 27, ¶ 1 and 3). DH plants may be generated by chromosome duplication of said haploid plant (col. 18, last ¶).
Widiez et al teach the identification of a ZmPLA comprising a 4bp insertion in exon 4 of the gene having the nucleotide sequence of SEQ ID NO: 23 having 100% sequence identity to SEQ ID NO: 1 of the instant invention and as encompassed by instant claim 1 (see Attachment A in the Office action dated 26 March 2021; see ¶ 0126-0128). RNAi was used to silence expression of the gene, and pollen viability was determined (¶ 0130-0133; see also ¶ 0061). 
The invention of Widiez et al concerns isolated polynucleotides responsible for haploid induction in maize plants and methods for doing so as encompassed by instant claims 3 and 10 (¶ 0001; ¶ 0012; ¶ 0073-0075). Haploids and DH represent a major breeding tool for producing hybrids allowing for the rapid production of a homozygous 
While neither Bolduan et al nor Widiez et al teach the particularly claimed mutation, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to introduce a T nucleotide between positions 280 and 281 because to do so is a design choice. Namely, the location of the mutation is immaterial so long as the expression of the PLA gene is silenced, the importance of which is addressed above.
One would have a reasonable expectation of success in doing so because it would be routine optimization to test individual mutations in the PLA gene to determine if gene silencing is achieved, and because Widiez et al suggests that mutations can be made anywhere in the gene (e.g., CRISPR/Cas9 was used to make mutations at the beginning and end of the gene).
	One would have found it prima facie obvious to use the plants as taught by Bolduan et al and Widiez et al for producing haploids or DH plants because Widiez et al specifically provides motivation for doing so: DH represent a major breeding tool for producing hybrids allowing for the rapid production of a homozygous line in fewer generations to be use to maximize genetic variance in breeding programs.
	Finally, one would have found it prima facie obvious to cross the aforementioned mutant plant with Zhengdan 958 because it was known that it has outstanding yield performance, generates stable yield under different environmental conditions and has the largest planting area in China (p. 2, col. 2, ¶ 1). Thus, there would be motivation to further improve a commonly used and agronomical important maize line.

	Response to Arguments
	Applicant argues that the cited references fail to teach which of the many possible mutations will provide higher haploid induction rates, and that the instant specification teaches that the induction rate for ZmHIR1-1 comprising the mutant PLA gene is 1.85% while Bolduan does that single nucleotide exchanges result in an induction rate of only 0.2-0.4% (Applicant response dated 28 June 2021, p. 9, ¶ 1-4).
	This argument is not found to be persuasive because the results Applicant references in Bolduan are not for PLA mutants. Rather, the induction rates to which Applicant refers are for plants having mutations in the inositol-1,4,5-triphosphate-5-phosphatase or phosphor-glycerate mutase genes. 
	In fact, Bolduan teaches that maternal in vivo induction systems that yielded Stock 6 in which plants to be induced are pollinated with pollen of the inducer provide haploids in up to 10% of the descendants (col. 1, ¶ 5). This is the same line the instant specification teaches is used to acquire haploids (e.g., see p. 7, ¶ 9).
	As such, one would expect to arrive at the plants and methods as claimed with a reasonable expectation of success by following the teachings of Bolduan and Widiez.
	It is further noted that conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")). See MPEP 2143.02 (I).
Namely, oobviousness does not require absolute predictability, but some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP 2143.02 (II).
Here, the fact that is was known that mutations to the PLA yield haploid inducers, and because Widiez specifically teaches that Stock 6 derived inducers can be improved by introducing mutations to the PLA gene would lead one to have a reasonable expectation of success in making the claimed mutation to SEQ ID NO: 1 (e.g., see col. 28, last ¶).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662